Citation Nr: 0316081	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for skin 
cancer, claimed as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1943 to 
September 1963

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which denied 
reopening of the claim on appeal.  The veteran entered notice 
of disagreement with this decision in December 2002; the RO 
issued a statement of the case in February 2003; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 2003.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for skin cancer, claimed as due to 
exposure to ionizing radiation, has been obtained, and the 
veteran has been notified of the evidence and information 
needed to substantiate the claim to reopen.

2.  The veteran's claim to reopen service connection for skin 
cancer, claimed as due to exposure to ionizing radiation, was 
denied by a May 1999 Board decision, based on findings that 
the additional evidence failed to address the bases of the 
original denials of the claim, and did not show exposure to 
ionizing radiation. 

3.  The evidence associated with the claims file subsequent 
to the May 1999 Board decision is cumulative and redundant of 
the evidence of record at the time of the Board's May 1999 
denial of the claim, and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The Board's May 1999 decision denying an appeal for 
service connection for skin cancer, claimed as due to 
exposure to ionizing radiation, is final.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence received subsequent to the Board's May 1999 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
skin cancer, claimed as due to exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met. 

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to reopen 
a claim for service connection for skin cancer, claimed as 
due to exposure to ionizing radiation.  In letters dated in 
June and July 2002, the RO requested from the veteran 
additional information regarding exposure to ionizing 
radiation during service.  The February 2003 statement of the 
case advised the veteran of the regulatory provisions of the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
veteran's claim to reopen service connection for skin cancer, 
claimed as due to exposure to ionizing radiation, and the 
veteran has not identified any additional records or other 
evidence that has not been obtained on this issue.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  

II.  New and Material Evidence to Reopen Service Connection 
for Skin Cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

For claims based on the chronic effects of exposure to 
radiation, service connection may be established by 
presumption for certain cancers and diseases specified by 
statute, if they become manifest in a radiation-exposed 
veteran any time after discharge from service.  See 38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2) (2002).  If a claim is based on a 
disease other than one of those specified by statute and 
regulation, VA shall nevertheless consider the claim under 38 
C.F.R. § 3.311, provided that the evidence includes competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. 
§ 3.311(b)(4) (2002).  A presumption of service connection is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1113 (West 2002); 
38 C.F.R. § 3.307(d) (2002).

Qualification under these presumptive provisions occurs when 
the veteran has one of the 15 listed cancers (here skin 
cancer), and establishes his participation in a "radiation 
risk activity."  A "radiation-risk activity" is defined as 
(i) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; or
(ii) the occupation of Hiroshima or Nagasaki, Japan by the 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or 
(iii) internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. § 
1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3) (2002).  

The operational period for tests conducted during Operation 
CROSSROADS is from July 1, 1946 through August 31, 1946.  The 
term "onsite participation" during the tests conducted as 
part of Operation CROSSROADS means presence at a test site 
during the official operational period of an atmospheric 
nuclear test, or performance of official military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of the nuclear test; or, during the six month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
test staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test, including decontamination of equipment used during the 
nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv) (2002). 

In this case, the veteran's claim to reopen service 
connection for skin cancer, claimed as due to exposure to 
ionizing radiation, was denied by a May 1999 Board decision.  
The basis of the Board's May 1999 decision was that the 
additional evidence submitted since the previous denial of 
the claim was cumulative of evidence previously submitted and 
considered, and was not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  The Board noted in May 1999 that what was 
missing at the time of the prior decisions, and was still 
lacking from the record, were medical opinions, supported by 
medical and other documented evidence, that the veteran was 
exposed to ionizing radiation during Operation Crossroads or 
during any other period of his active service, which resulted 
in the incurrence of skin cancer.  The Board found that the 
newly submitted evidence failed to address the bases for the 
original denials of the veteran's claim, as the newly 
submitted evidence merely showed that the veteran was 
diagnosed with skin cancer, and that he was not exposed to 
ionizing radiation during Operation Crossroads, information 
that was previously considered by the Board and by the RO in 
its prior decisions.  The Board's May 1999 decision denying 
an appeal for service connection for skin cancer, claimed as 
due to exposure to ionizing radiation, is final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 20.1100.

A final decision under the provisions of 38 U.S.C.A. § 7104 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c) (2002).  As the veteran in this case filed his claim 
to reopen in May 2002, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.159(c) (2002), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final May 1999 
Board decision.

The veteran contends that his claim for service connection 
for skin cancer, claimed as due to exposure to ionizing 
radiation, should be reopened and allowed.  He contends that 
the additional evidence consisting of his answers to a 
radiation exposure questionnaire, and service personnel 
documents from the National Personnel Records Center, 
constitutes new and material evidence.  

The evidence assembled prior to the May 1999 Board decision 
included personal statements by the veteran that he had been 
exposed to ionizing radiation as a participant in Operation 
Crossroads in 1946, his belief that he subsequently incurred 
cancer therefrom, that he had been present in the 
contaminated radiation zone during Operation Crossroads, and 
that he had been issued a badge which indicated that he had 
received a harmful dose of radiation.  

The VA clinical treatment records dating from June 1982 
through January 1996 show that the veteran was diagnosed with 
basal cell carcinoma on his face in November 1982, and that 
he underwent surgery in March 1983 to remove the cancer from 
his left cheek.  

A letter dated in July 1984 from the Office of the Chief of 
Naval Operations (OCNO) states that the veteran was present 
on the island of Eniwetok from June 11, 1946 to May 28, 1947, 
and that the veteran had been evacuated from the island on 
the USS Chilton.  According to the OCNO's letter, the USS 
Chilton was stationed some 420 miles southeast of the atomic 
test site during the detonation, and later arrived back at 
Eniwetok where the veteran disembarked.  The veteran repeated 
this process during a second test detonation aboard the USS 
St. Croix.  The St. Croix had been at ground zero after the 
first atomic detonation, but did not sustain any radiation 
contamination.  The veteran was not aboard at that time, and 
according to the OCNO's letter, he did not come closer to the 
detonation site than 200 miles, the distance to Eniwetok from 
Bikini Atoll where the nuclear weapons were detonated.

A letter dated in April 1998 from the Defense Special Weapons 
Agency (DSWA) essentially reiterates the information 
contained in the July 1984 letter from the OCNO.  It states, 
in substance, that the veteran was evacuated from Eniwetok 
Naval Air Station aboard Operation CROSSROADS support vessels 
USS Chilton and USS St. Croix.  The letter states that the 
veteran and the referenced vessels were not considered 
participants in Operation Crossroads, and none of the vessels 
or sites on which the veteran was shown to have served during 
Operation CROSSROADS received measurable doses of radiation.  
No radiation dosimetry data pertaining to the veteran was 
found.

The evidence associated with the claims file subsequent to 
the Board's May 1999 decision consists of the veteran's 
answers to a radiation exposure questionnaire, and service 
personnel documents from the National Personnel Records 
Center.  These documents included a March 1947 recommendation 
for, and a May 1947 receipt of, a Good Conduct Medal; a 
reenlistment document; a June 28, 1946 CROSSROADS OPERATION 
document reflecting that the veteran was transferred to the 
USS Chilton (APA-38) for Evacuation of Eniwetok Island during 
the first A-bomb test at Bikini Atoll, the ship was 
designated as a member of Operations CROSSROADS, and remained 
on board the USS Chilton from June 28, 1946 to July 4, 1946; 
and a July 22, 1946 CROSSROADS OPERATION document reflecting 
that the veteran was transferred to the USS St. Croix (APA-
231) for evacuation of Eniwetok Island during the second A-
bomb test at Bikini Atoll, the ship was designated as a 
member of Operations CROSSROADS, and the veteran remained on 
board the 
USS St. Croix from July 22, 1946 to July 27, 1946. 

In a Questionnaire for Oceanic Test Participants, received in 
July 2002, the veteran indicated that he had participated in 
Operation CROSSROADS, was a cook billeted to a weather 
station at Eniwetok Island of Eniwetok Atoll, was on a ship 
from June 11, 1946 to May 28, 1947, he did not remember the 
name or hull number of the ship, he spent an average of two 
hours per day topside the ship, he was topside when the ship 
received fallout during Operation CROSSROADS, he did not wear 
any special clothing equipment, and he had not been issued a 
film badge (radiation dosimeter) during the operation.   

After a review of the evidence of record, the Board finds 
that this additional evidence associated with the claims file 
subsequent to the Board's May 1999 decision is not "new," 
but is cumulative and redundant of the evidence of record at 
the time of the Board's May 1999 denial of the claim.  The 
contents of the June 28, 1946 and July 22, 1946 CROSSROADS 
OPERATION documents was quoted verbatim and made a part of 
the previous April 1998 DSWA letter.  The essential facts 
contained in these additional documents was also included in 
a July 1984 OCNS letter which was already a part of the 
record.  As the entire contents of these documents, though 
not the physical copy of the documents, was already of record 
at the time of the May 1999 Board decision, these additional 
documents showing the veteran's attachment to ships that were 
designated members of Operation CROSSROADS is not "new," 
but is cumulative and redundant of the evidence of record at 
the time of the Board's May 1999 denial of the claim.  The 
additional evidence showing the veteran received a Good 
Conduct Medal is cumulative of the service separation 
documents reflecting receipt of a Good Conduct Medal. 

The information the veteran reported in the Questionnaire for 
Oceanic Test Participants is also cumulative of the evidence 
of record at the time of the Board's May 1999 decision.  For 
example, service records and the July 1984 OCNS letter and 
April 1998 DSWA letters previously of record established that 
the veteran was assigned to the U.S. Naval Air Base, 
Eniwetok, from June 11, 1946 until May 28, 1947, the veteran 
was evacuated by ship prior to both A-bomb detonations, was 
returned after the detonation, and the veteran's ships 
participated in Operation CROSSROADS.  The records did not 
document the veteran's "participation" in Operation 
CROSSROADS, and there was no record of radiation exposure for 
the veteran.  In previous written submissions, including, for 
example, a statement in May 1984, the veteran reported he was 
a cook billeted to a weather station at Eniwetok Island of 
Eniwetok Atoll, and was on a ship that removed him from the 
Island.  At a VA examination in July 1984, the veteran had 
previously reported a history of spending some time topside 
the ship, of being 20 to 25 miles away during detonation, and 
that he was unsure whether the ship received any fallout.  On 
multiple previous statements, the veteran had written that he 
was "exposed" to ionizing radiation during atmospheric 
testing of nuclear weapons, and was a "participant" because 
he helped move natives off the Island before the tests.  

Even assuming, arguendo, that the additional evidence is 
"new," the additional evidence is not "material" because 
it does not relate to an unestablished fact necessary to 
substantiate the claim - that the veteran participated in a 
"radiation-risk activity," including "onsite 
participation" during the tests conducted as part of 
Operation CROSSROADS, or medical evidence that his currently 
diagnosed post-operative skin cancer is etiologically related 
to an injury or disease (including reported exposure to 
ionizing radiation) during service.  The additional evidence 
showing the veteran received a Good Conduct Medal does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Instead, the additional evidence reflects that the 
veteran was evacuated by ship prior to the first and second 
A-bomb tests at Bikini Atoll.  

While the additional evidence reflects that the ships to 
which the veteran was attached were a "member" of Operation 
CROSSROADS, the evidence does not show the veteran 
participated in a "radiation-risk activity," including 
"onsite participation" during the tests conducted as part 
of Operation CROSSROADS.  The additional evidence of record 
does not show that the veteran was present at the Operation 
CROSSROADS test site during the official operational period 
of an atmospheric nuclear test, or that he performed any 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  The evidence shows that he was a cook, and was 
evacuated by ship prior to each of the two nuclear tests.  
The additional evidence also does not show that he was 
present during the six month period following the official 
operational period of an atmospheric nuclear test, or present 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv) (2002).  Further, the additional 
evidence does not include medical evidence that the veteran's 
currently diagnosed post-operative skin cancer is 
etiologically related to an injury or disease during service, 
including claimed exposure to ionizing radiation or the 
reported fallout therefrom.  For this reason, the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

For these reasons, the Board finds that the evidence received 
subsequent to the  Board's May 1999 decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for skin cancer, claimed as 
due to exposure to ionizing radiation, have not been met. The 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to the issue on 
appeal; as the preponderance of the evidence is against the 
veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104(b); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105. 




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for skin cancer, claimed as due 
to exposure to ionizing radiation, and the claim remains 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

